COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:      Predator Downhole Inc. and Nancy Vermeulen v. Flotek
                          Industries, Inc.

Appellate case number: 01-15-00846-CV

Trial court case number: 2013-64649

Trial court:              157th District Court of Harris County

      Appellee has filed an unopposed motion to file appendix exhibits 1-15, G, I,
and J under seal. Appellee notes that in accordance with the trial court’s agreed
protective order, the exhibits were filed in the trial court under seal because they
contain confidential information.
       The record contains no indication that the trial court followed the procedural
requirements outlined in rule 76a. See TEX. R. CIV. P. 76a. Therefore, to permit
full consideration of the competing public policy interests implicit in the
procedural requirements of Texas Rule of Civil Procedure 76a, we temporarily
abate this appeal and remand the case to the trial court so that it may comply with
the procedural requirements of rule 76a. See id.


       The trial court clerk is ordered to file a supplemental clerk’s record
containing the trial court’s findings on whether the procedural requirements of rule
76a have been complied with and any order within 45 days of the date of this
order.


       We will temporarily seal the exhibits listed above, pending an order from the
district court and a motion to reinstate in this Court.
      It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                        Acting individually


Date: February 4, 2016